Citation Nr: 1546111	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher evaluation than 50 percent for posttraumatic stress disorder (PTSD) and alcohol abuse.

2. Entitlement to service connection for peripheral neuropathy, left lower extremity, as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy, left upper extremity, as secondary to service-connected diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy, right upper extremity, as secondary to service-connected diabetes mellitus, type II.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1957 to April 1960, and from December 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, then transferred to the RO in Columbia, South Carolina.  By July 2012 RO rating decision, psychiatric disability increased from a 30 to 50 percent rating and the claim for still higher evaluation remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Additional evidence was received September 2012 with waiver of review by the RO as Agency of Original Jurisdiction (AOJ).  

The Board concludes, given the directives from the Court, that it has jurisdiction of a TDIU claim raised by the record and intertwined with the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Since September 19, 2008, psychiatric disability involved occupational and social impairment in most areas.  There have been reported thoughts of suicide.  Total social and industrial impairment has not been shown.

2. The evidence is evenly balanced as to whether peripheral neuropathy is due to underlying diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 70 percent evaluation, but no higher, for PTSD and alcohol abuse.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.130, Diagnostic Code 9411 (2015).

2. Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the bilateral upper and lower extremities is due to diabetes mellitus, type II or otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the grant of service connection for peripheral neuropathy of the upper and lower extremities, the Board need not consider whether there was VCAA compliance.  Similarly, in granting 70 percent for service-connected psychiatric disability the Board is awarding the full benefit sought by the Veteran's representative, and discussion of the VCAA is not warranted.  With respect to the increased rating issue the Veteran timely received VCAA notice on how to substantiate his claim, and received proper assistance including through VA examinations.  Accordingly, the Board will consider the appeal on the merits.

Increased Rating for Psychiatric Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

The Veteran is service-connected for PTSD, with alcohol abuse.  Though alcohol abuse itself is generally not compensable because considered willful misconduct, the RO determined the Veteran's pattern of substance abuse was secondary to PTSD symptoms and so compensable.  See generally, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran is evaluated at 50 percent, and seeks the next higher rating of               70 percent.  

The rating criteria are found at 38 C.F.R. § 4.130, Diagnostic Code 9411, and VA's General Rating Formula for Mental Disorders applies.  According to that formula,  a 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  
The symptoms listed above are examples of the type and degree of severity of relevant symptoms, and consideration must also be given to factors outside the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Board finds the criteria for a 70 percent evaluation, but no higher, are met, for occupational and social impairment in most areas.  VA mental health progress notes from December 2010 indicate ongoing avoidance symptoms, distractibility, irritability with hypervigilance, and relevant to capacity for meaningful social interaction, continuing social isolation and sense of paranoia.  Mood was dysphoric, and affect was intensely dysphoric when discussing events from service.  Over the prior few months, the Veteran had admitted to passive thoughts of suicide.  There was sense of detachment, low energy and motivation, and insomnia.  Prior to that, August 2010 VA Compensation and Pension examination showed the Veteran to have reported social isolation, moderate dysphoria, anergia, ahedonia, and feelings of hopelessness.  While later examination of June 2012 showed lesser degree of severity of symptoms, the examiner did not then review the claims file.  The Board also considers the higher level of severity to have already been demonstrated.  Based on the indication overall of near incapacity for meaningful social relationships, pronounced mood disturbance, and intermittent suicidal ideation, this warrants a 70 percent rating.  Considering the history of symptomatology, the 70 percent will be granted effective from September 19, 2008.    

The Board at this time does not consider the Veteran's condition to warrant a 100 percent rating, as there is not total occupational and social impairment.  Under Diagnostic Code 9411, a 100 percent rating contemplates:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130.  None of these are shown, nor are any similar symptoms that correspond to that level of impairment.  The Veteran has denied having hallucinations or delusions, and there is no showing of impairment in thought processes or risk to self and others.

The Board has also considered an extraschedular evaluation under 38 C.F.R.              § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology, as there are defined elements of occupational and social impairment.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the available schedular evaluation for the Veteran's psychiatric condition is adequate.  The Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of           38 C.F.R. § 3.321(b)(1) have not been met.

The evaluation for psychiatric disability is increased to 70 percent, applying VA's benefit-of-the-doubt doctrine.  See 38 C.F.R. § 4.3.




Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).  Service connection may also be granted for a disability incurred in or aggravated by service.38 U.S.C.A. §§ 1110, 1131.

The Veteran maintains that peripheral neuropathy of the bilateral upper and lower extremities developed secondary to service-connected diabetes mellitus, type II.

Based on the continuing assessment from the Veteran's private treating physician that he has diabetic peripheral neuropathy of the affected regions, the claim will be granted.  While VA examination of June 2012 declined to diagnose diabetic peripheral neuropathy (noting that it pre-existed his diagnosis of diabetes), instead finding a neuropathy unrelated to diabetes, the evidence for and against service connection is already evenly weighted, and reasonable doubt is resolved in the Veteran's favor.   See 38 C.F.R. § 3.102.  His private examiner noted findings of glucose intolerance for many years and decreased sensation.  There is also one recorded opinion that the pathology might be due to Agent Orange exposure.  In any event evidence is in equipoise as to whether this pathology is related to service or in-service occurrence or event.


ORDER

A 70 percent evaluation for PTSD and alcohol abuse is granted, from September 19, 2008, subject to the law and regulations governing the award of monetary benefits.

Service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy, left upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy, right upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.


REMAND

Development of the TDIU claim should be completed, including by examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103 and 5103A, and all other applicable legal precedent.

2. Also send the Veteran VA Form 21-8940, Formal Application for TDIU.

3. Obtain the Veteran's most recent VA outpatient treatment records, and associate these with the claims file, or other appropriate electronic records repository.

4. Then schedule the Veteran for a VA general medical examination.  The claims folder must be made available for the examiner to review.  The examiner is requested to provide findings concerning functional impairment of all service connected disabilities, to include any impact that the disorders have individually or in combination on his ability to maintain employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.             The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

5. Then adjudicate the claim on appeal for TDIU, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


